Exhibit 10.116 ESCROW AGREEMENT This Escrow Agreement, dated as of February 26, 2008 (the “Closing Date”), among XFone, Inc., a Nevada corporation (“Purchaser”) and Chris Chelette, Robert Healea and Kevin Buxkemper, (collectively the “Sellers’ Representative”) for each of the persons and entities listed on Exhibit A hereto who were selling Shareholders of NTS Communications, Inc. (the “NTS Sellers”), and Trustmark National Bank, as escrow agent (“Escrow Agent”). This is the Escrow Agreement referred to in the Stock Purchase Agreement dated August 22, 2007, as amended (the “Stock Purchase Agreement”), among Purchaser, the Company and the NTS Sellers.Capitalized terms used in this agreement without definition shall have the respective meanings given to them in the Stock Purchase Agreement. In order to provide Purchaser security for obligations under Section 2.2(d) and (e) of the Stock Agreement for working capital adjustments and rights of indemnification that the Purchaser possesses under Article VII of the Stock Purchase Agreement, the NTS Sellers and the Purchaser have agreed that the cash and the XFone Common Stock (“XFone Common Stock”) as set forth in Exhibit “A” for each of the NTS Sellers, which constitutes part of the Purchase Price under the Stock Purchase Agreement, shall be deposited with the Escrow Agent by Purchaser to be held and administered by Escrow Agent in accordance with the terms and conditions herein set forth. The parties, intending to be legally bound, hereby agree as follows: 1. ESTABLISHMENT OF ESCROW (a) Deposit.The Purchaser hereby deposits in escrow the amount of cash and number of shares of XFone Common Stock set out opposite the names of the NTS Sellers on Exhibit
